Title: [Notes of Debates, Continued] Octr. 10.
From: Adams, John
To: 


       Who shall have the Appointment of the Officers in the 2 Battallions to be raised in New Jersey?
       
       Sherman. Best to leave it to the Provincial Conventions.
       Ward seconds the Motion.
       Chace. This is persisting in Error in Spight of Experience. We have found by Experience that giving the Choice of Officers to the People, is attended with bad Consequences. The French Officers are allowed to exceed any in Europe, because a Gentleman is hardly entituled to the Smiles of the Ladies without serving a Campaign. In my Province, We want Officers. Gentlemen have recommended Persons from personal Friendships, who were not suitable. Such Friendships will have more Weight, in the Colonies.
       Dyer. We must derive all our Knowledge, from the Delegates of that Colony. The Representatives at large are as good Judges and would give more Satisfaction. You cant raise an Army if you put Officers over the Men whom they dont know. It requires Time to bring People off from ancient Usage.
       E. Rutledge. We dont mean to break in upon what has been done. In our Province we have raised our Compliment of Men in the Neighbouring Colonies. I am for it that We may have Power to reward Merit.
       Ward. The Motion is intended for a Precedent. In the Expedition to Carthagena and Canada, the Crown only appointed a Lieutenant in my Colony. The Men will not enlist. When the Militia Bill was before Us. I was vs. giving the Choice to the Men. I dont know any Man in the Jerseys.
       Duane. A Subject of Importance—a Matter of Delicacy. We ought to be all upon a Footing. We are to form the grand Outlines of an American Army—a general Regulation. Will such a Regulation be salutary? The public Good alone, will govern me. If We were to set out anew, would the same Plan be pursued. It has not been unprecedented, in this Congress. Mr. Campbell, Allen, Warner, were promoted here. We ought to insist upon it. We shall be able to regulate an Army better. Schuyler and Montgomery would govern my Judgment. I would rather take the opinion of Gen. Washington than of any Convention. We can turn out the unworthy and reward Merit. The Usage is for it.
       Governors used to make Officers—except in Con. and Rhode Island. But We cant raise an Army? We are then in a deplorable Situation indeed. We pay. Cant We appoint with the Advice of our Generals.
       Langdon. Looks upon this as a very extraordinary Motion, and big with many Mischiefs.
       Deane. It is the Peoples Money, not ours. It will be fatal. We cant sett up a Sale for Offices, like Lord Barrington.
       
       E. Rutledge. The appointment hitherto has been as if the Money belonged to particular Provinces not to the Continent. We cant reward Merit. The Governor appointed Officers with Us.
       Ross. My Sentiments coincide with those of the Gentlemen from N.Y. and Carolina and would go farther and appoint every Officer, even an Ensign. We have no Command of the Army! They have different Rules and Articles.
       Jay. Am of opinion with the Gentleman who spoke last. The Union depends much upon breaking down provincial Conventions. The whole Army refused to be mustered by your Muster Master.
      